 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALAN M. BARTLETT,                                     No. 2:18-CV-2598-TLN-DMC-P
12                        Petitioner,
13            v.                                            FINDINGS AND RECOMMENDATIONS
14    PAUL PENZONE,
15                        Respondent.
16

17                   Petitioner, a state prisoner proceeding pro se, brings this petition for a writ of

18   habeas corpus pursuant to 28 U.S.C. § 2254. Pending before the court is petitioner’s first

19   amended petition for a writ of habeas corpus (Doc. 11).

20                   Rule 4 of the Federal Rules Governing Section 2254 Cases provides for summary

21   dismissal of a habeas petition “[i]f it plainly appears from the face of the petition and any exhibits

22   annexed to it that the petitioner is not entitled to relief in the district court.” In the instant case, it

23   is plain that petitioner is not entitled to federal habeas relief. Petitioner, who is incarcerated in

24   Arizona, claims the California State Bar violated his constitutional rights by denying him a “‘full

25   and fair’ evidentiary hearing” in the context of his misconduct claim against attorney Phillip

26   Trevino. Petitioner does not challenge his underlying conviction, nor does petitioner seek an

27   ///

28   ///
                                                           1
 1   earlier or immediate release from prison.1

 2                  To state a cognizable federal habeas corpus claim, the petitioner must assert he is

 3   “in custody in violation of the Constitution or laws or treaties of the United States.” 28 U.S.C.

 4   § 2254(a). To satisfy this requirement, the petitioner must allege a nexus between his claims and

 5   the unlawful nature of the custody. See Bailey v. Hill, 599 F.3d 976, 978-80 (9th Cir. 2010). In

 6   this case, petitioner cannot allege such a nexus because his claims of constitutional error in the

 7   context of a state bar proceeding do not relate to his custody, let alone suggest the unlawful nature

 8   of such custody.

 9                  Based on the foregoing, the undersigned recommends that petitioner’s first

10   amended petition for a writ of habeas corpus (Doc. 11) be summarily dismissed.

11                  These findings and recommendations are submitted to the United States District

12   Judge assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within 14 days

13   after being served with these findings and recommendations, any party may file written

14   objections with the court. Responses to objections shall be filed within 14 days after service of

15   objections. Failure to file objections within the specified time may waive the right to appeal. See

16   Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

17

18

19   Dated: January 18, 2019
                                                         ____________________________________
20                                                       DENNIS M. COTA
21                                                       UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26          1
                      To the extent petitioner was attempting to state a claim based on ineffective
     assistance of counsel, the court dismissed plaintiff’s original petition with leave to amend. See
27   Doc. 9 (November 2, 2018, order). Petitioner has not indicated in the first amended petition any
     desire to present an ineffective assistance of counsel claim. To the contrary, the first amended
28   petition is virtually identical to the original petition.
                                                            2
